                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON
CIVIL ACTION NO. 18-14-DLB-CJS
WILLIAM C. SHEHAN, JR.                                                        PLAINTIFF


v.                     MEMORANDUM OPINION AND ORDER


TURNER CONSTRUCTION COMPANY, et al.                                       DEFENDANTS

                                     **********

      This matter is before the Court on three pending Motions: Defendant Turner

Construction Company’s Motion to Dismiss (Doc. # 15); Defendant American Museum of

Natural History’s Motion to Dismiss (Doc. # 16); and Defendant United States Department

of Justice’s Motion to Dismiss (Doc. # 22). Plaintiff William C. Shehan, Jr., who is

proceeding pro se, has filed a Response to each Motion (Docs. # 40, # 41, # 42), and

Defendants have each filed a Reply (Docs. # 43, # 44, # 45). Accordingly, the above

motions have been fully briefed and are ripe for adjudication. For the reasons set forth

below, all three motions to dismiss will be granted.

I.    BACKGROUND

      According to Plaintiff, this lawsuit stems from the Department of Justice’s

prosecution of him in this Court for attempted tax evasion beginning in 2010. See United

States v. Shehan, Case No. 2:10-cr-72. Shehan pleaded guilty in May 2011 to attempted

income tax evasion and was sentenced to a 24-month term of incarceration. Shehan

contends in this civil suit that the Department of Justice’s prosecution was a “fabricated

fraud” and ultimately “destroyed [his] finances, bonding capacity and businesses.” (Doc.


                                            1
# 1, at 8, 20). He asserts that his ability to engage in his profession has wrongfully been

hindered as a result of his prosecution. Specifically, Shehan alleges that because of his

conviction, he is unable to obtain bonding and provide financial strength to engage in

business deals with Defendants Turner Construction Company and the American

Museum of Natural History. (See id. at 16).

       Plaintiff, proceeding pro se, filed this action on January 16, 2018, naming as

Defendants Turner Construction Company (“Turner”), United States Department of

Justice (the “DOJ”), and the American Museum of Natural History (the “Museum”) and

seeking damages allegedly resulting from the DOJ’s prosecution of him for tax evasion

and from Turner’s and the Museum’s breach of contracts for work as he attempted to

rebuild his businesses following his conviction. (See Doc. # 1).

       Shehan is the owner of L.T.C. Signature Environments, LLC, doing business as

Larson Theme Construction, a Kentucky limited liability company which specializes in

designing theme environments. (Id. at 5). He asserts that two contracts were formed that

give rise to his claims against Turner and the Museum. First, he alleges a contract was

formed in 2016 between himself, Defendant Turner, and non-party St. Elizabeth

Healthcare in which Turner agreed to help Shehan “find projects and get work” in

exchange for Shehan’s assistance in mending a strained business relationship between

Turner and St. Elizabeth (the “2016 Contract”). (Id. at 9-11; see Doc. # 1-1, at 2). Shehan

asserts that as a result of his efforts, St. Elizabeth awarded Turner a contract to build a

$200 million cancer treatment center and placed Turner in a favorable strategic position

to bid for future projects with St. Elizabeth. (Doc. # 1, at 14).




                                              2
       Second, Shehan asserts that he and Turner entered into a contract November 3,

2017, after Turner had been awarded a construction project to build an expansion for the

American Museum of Natural History located in New York (hereinafter referred to as the

“Gilder Center project”). (Id.). Shehan alleges that as part of the Gilder Center project,

Turner, by and through its representative Andrew Thomann, entered into a contract with

him on November 3, 2017, to design/build and design/assist with the Shotcrete Canyon

for the Museum’s Gilder Center project (the “2017 Contract”). Shehan avers that “[i]n

order to issue contract documents, on Wednesday, November 8, 2017,” Turner’s

representative “requested documentation of Shehan’s vital statistics, bonding capacity

and financial strength . . . .” (Id.). However, he alleges the contract was terminated by

Turner “and by extension” the Museum on November 29, 2017, because he “could not

provide an immediate bonding facility and financial strength.” (Id. at 15, 16).

       Shehan further maintains that the 2016 Contract for Turner to help Shehan “find

projects and get work” was also terminated during this time, “days after Turner captured

the $200 million St. Elizabeth contract[.]” (Id. at 16). He alleges that when he could not

immediately provide a bonding facility, rather than provide Shehan with work on the

Shotcrete Canyon that could be negotiated and did not require bonding, Turner declined

attempts to provide him with any work and “terminated [his] design/build – design/assist

contract . . . and Turner’s broader contract with [him] to: find projects and get work.” (Id.

at 15-16) (emphasis omitted). He asserts that he has suffered damage as a result of

these terminations. (Id.).

       Plaintiff also alleges that “[w]hile not the focus of the action,” he has suffered

damage from “the felonious prosecution” by the DOJ in the unrelated criminal tax case.



                                             3
(Id. at 16). As a result of these events, Shehan asserts “Defendants stole by deception,

[his] path to rebuilding [h]is business” and he therefore filed the instant action. (Id. at 17).

In his Complaint, Shehan alleges nine counts: 1) intentional infliction of emotional distress

(“IIED”) by the DOJ and Turner; 2) breach of contract by Turner; 3) conspiracy to defraud

by Turner; 4) unfair business practices by Turner; 5) theft by deception by Turner; 6)

unjust enrichment by Turner; 7) breach of good faith and fair dealing by Turner; 8) a claim

for punitive damages against all Defendants; and 9) a claim for reasonable attorney’s fees

against all Defendants. (Id. at 21-27). The last count being brought even though he is

proceeding pro se without counsel.

       In lieu of an answer, each Defendant has filed a Motion to Dismiss Plaintiff’s

original Complaint. (Doc. # 15; Doc. # 16; Doc. # 22). Turner filed its Motion to Dismiss

on March 1, 2018. (Doc. # 15). Turner argues that because they have initiated a parallel

action in New York state court based on a breach of a separate confidentiality agreement

and other actions by Shehan, the Court should abstain from hearing the instant matter

based on the Supreme Court’s holding in Colorado River Water Conservation District v.

United States, 424 U.S. 800 (1976). (Id. at 8-19). Alternatively, if the Court declines to

abstain, Turner moves to dismiss the Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim for which relief can be granted. (Id. at 19-

39).

       The Museum filed its Motion on March 1, 2018. (Doc. # 16). The Museum moves

to dismiss the Complaint pursuant to Federal Rule 12(b) for: 1) lack of personal

jurisdiction, and 2) failure to state a claim for which relief can be granted. The Museum




                                               4
also asserts that because Plaintiff is not the real party in interest, he lacks standing to

bring this action. (Id. at 14; Doc. # 45, at 10-11).

       The DOJ filed its Motion to Dismiss, or, alternatively, Motion for Summary

Judgment on April 3, 2018. (Doc. # 22). The DOJ moves to dismiss the Complaint on

the basis that Shehan has failed to exhaust all administrative remedies prior to filing the

current suit as required by the Federal Torts Claim Act (“FTCA”) and is thus barred from

bringing this action in district court. (Doc. # 22-1, at 1-2). In support, the DOJ provides

that a search of the DOJ “database of administrative claims revealed no claim presented

by William Shehan” as of March 20, 2018. (Id. at 2; Doc. # 22-2). Additionally, the DOJ

asserts that because Plaintiff’s IIED claim against the DOJ arises out of a contractual

relationship and malicious prosecution claim, that IIED claim is excepted from coverage

under the FTCA, and thus the DOJ has not waived its sovereign immunity. (Doc. # 22-1,

at 2-6). Alternatively, the DOJ asserts that the case should be dismissed pursuant to

Federal Rule 12(b)(6) for failure to state a claim for which relief can be granted. (Id. at 6-

7, 8-9). Finally, the DOJ argues that pursuant to federal law, the Government cannot be

liable for punitive damages, nor is there a separate cause of action for attorney’s fees

under the FTCA. (Id. at 7).

       Subsequent to each Motion to Dismiss filing, Shehan filed a 79-page submission

on April 17, 2018, wherein he sought to respond to the pending Motions to Dismiss, move

to open discovery, and to amend his Complaint. (Doc. # 24; see Doc. # 39). On the same

day, the same filing was docketed as a proposed Amended Complaint. (Doc. # 26). A

Motion Conference was held on June 12, 2018 by the presiding Magistrate Judge

regarding Plaintiff’s submission and to clarify the record. (Doc. # 39). Plaintiff’s filing was



                                              5
stricken as procedurally improper and Shehan was provided with additional time to file

separate Responses to each of the Defendants’ Motions to Dismiss and/or a Civil Rule 8

compliant amended complaint. (Id. at 2). Shehan did not file an amended complaint,

instead filing separate Responses to each of Defendants’ Motions (Doc. # 40; Doc. # 41;

Doc. # 42). However, in his Responses to Turner and the Museum, Shehan provides that

he is responding to each party’s Motion to Dismiss his Amended Complaint and refers to

a “motion for leave to file a Second Amended Complaint.” (Doc. # 40, at 1; Doc. # 41, at

1). Moreover, in his Response to Turner, Plaintiff attaches his original Complaint (Doc. #

1) and in his Response to the Museum, he attaches his prior 79-page filing that was

previously stricken.

       Pursuant to this Court’s Minute Entry Order of June 12, 2018 (Doc. # 39), Plaintiff’s

79-page submission was stricken from the record. Although the same filing was also

docketed at Entry 26, it is the same procedurally improper filing. Shehan was given an

opportunity to file an amended complaint, but chose not to do so. Because he has not

filed an amended complaint, this Memorandum Opinion and Order addresses

Defendants’ Motions to Dismiss based upon the allegations in the original Complaint. Any

additional factual allegations presented by the Plaintiff in his Responses to the Motions

to Dismiss have also been considered herein.

       For the reasons below, the Motions to Dismiss filed by all three Defendants will be

granted.




                                             6
II.    ANALYSIS

       A.     Plaintiff’s claims cannot be maintained against the DOJ.

       “As a sovereign, the United States is immune from suits, except to the extent that

it has consented to be sued.”       Johnson v. Conley, No. 0:12-cv-18-DLB, 2012 WL

1947330, at *3 (E.D. Ky. May 30, 2012) (citing F.D.I.C. v. Meyer, 510 U.S. 471, 475

(1994)). An exception to the United States’ sovereign immunity is the FTCA. The FTCA

“acts as a waiver of the United States’ sovereign immunity in state law tort actions . . .”

and permits plaintiffs to bring certain tort claims against the Government. Id. However,

“although the FTCA is a limited waiver of the United States’ immunity, it does not waive

the sovereign immunity of federal government agencies.” Johnson, 2012 WL 1947330,

at *3 (citing 28 U.S.C. § 2679(a)); see Yisra’El v. U.S. Dep’t of Justice, No. 5:11-cv-289-

KSF, 2012 WL 1153476, at *2 (E.D. Ky. Apr. 4, 2012) (“. . . a federal agency may not be

sued under the FTCA.”); see also Millhouse v. Jones, No. 6:18-cv-125-DLB, 2018 WL

3716311, at *3 (dismissing FTCA claims against individual defendants and the Bureau of

Prisons). Rather, “[i]t is the United States and not the responsible agency . . . that is the

proper defendant in a FTCA suit.” Johnson, 2012 WL 1947330, at *3 (citing Allgeier v.

United States, 909 F.2d 869, 871 (6th Cir. 1990)).

       In his Complaint, Shehan asserts a claim for IIED against the DOJ, as well as

separate “claims” for punitive damages and attorney’s fees “reasonably incurred in this

action[.] (Doc. # 1, at 27).   As a threshold matter, typically, punitive damages and

attorney’s fees are a remedy, and not a separate cause of action. Even if construed as

separate claims, the DOJ correctly points out that the Government cannot be liable for

punitive damages. Premo v. United States, 599 F.3d 540, 545 (6th Cir. 2010) (citing 28



                                             7
U.S.C. § 2674). Moreover, generally, “[i]t is clear that the FTCA does not waive the

United States’ immunity from attorneys’ fees.”1 Bergman v. United States, 844 F.2d 353,

355 (6th Cir. 1988) (citing Joe v. United States, 772 F.2d 1535 (11th Cir. 1985)).

Therefore, these claims, which are forms of relief, cannot be pursued against the DOJ or

the United States and therefore will be dismissed with prejudice.

       As for Shehan’s remaining claim against the DOJ, he has labeled his tort claim as

one for IIED, but the Government indicates that his claim should be construed as one

arising out of malicious prosecution or interference with a contractual relationship. If the

Government is correct in its assertion, then Shehan’s claim would fall within an exception

to the exception of sovereign immunity, presented under 28 U.S.C. § 2680(h). In other

words, Shehan’s claim would be excepted from the immunity waiver afforded under the

FTCA and he therefore would not be able to pursue that claim.

       Title 28 of the United States Code, § 2680(h) provides an exception to the FTCA,

whereby the United States has not waived sovereign immunity as to:

       Any claim arising out of assault, battery, false imprisonment, false arrest,
       malicious prosecution, abuse of process, libel, slander, misrepresentation,
       deceit, or interference with contract rights . . . .

The Sixth Circuit has stated that “courts have interpreted ‘arising out of’ broadly.” Wilburn

v. United States, 616 F. App’x 848, 857 (6th Cir. 2015); see also Brooks v. Silva, No.

7:08-cv-105-KKC, 2010 WL 2595984, at *2 (E.D. Ky. June 24, 2010). “[A] cause of action



       1 While courts have held that “the FTCA provides jurisdiction over an action to recover
attorney’s fees qua damages against the United States for the torts of abuse of process and
malicious prosecution under the FTCA if ‘the law of the place’ where the tort occurred so
provides,” Tri-State Hospital Supply Corp. v. United States, 341 F.3d 571, 581 (D.C. Cir. 2003),
Shehan states in his complaint that he is seeking attorney’s fees “and other litigation costs
reasonably incurred in this action[.]” (R. 1, at 27) (emphasis added). Thus, the exception to the
general rule that immunity is not waived as to attorney’s fees is not applicable here.

                                               8
which is distinct from one of those excepted under § 2680(h) will nevertheless be deemed

to ‘arise out of’ an excepted cause of action when the underlying governmental conduct

which constitutes an excepted cause of action is ‘essential’ to plaintiff’s claim[.]” Hartwig

v. United States, 80 F. Supp. 2d 765, 773 (N.D. Oh. 1999) (quoting Metz v. United States,

788 F.2d 1528, 1534 (11th Cir. 1986)) (internal quotation marks omitted). “Even if all of

Plaintiff[‘s] allegations regarding the government’s conduct are true, if their claims are in

truth ones for [those excepted from FTCA coverage under the statute], this court does not

have jurisdiction to hear them[.]” Id. at 768. The Sixth Circuit has noted that “[i]t is the

substance of the claim and not the language used in stating it which controls.” Milligan v.

United States, 670 F.3d 686, 696 (6th Cir. 2012) (quoting Reed v. U.S. Postal Service,

288 F. App’x 638, 640 (11th Cir. 2008)). In Hartwig, the district court explained that in

order to determine whether a plaintiff’s claim is one arising out of an excepted cause of

action under § 2680(h), a court must compare a plaintiff’s claim with the “traditional and

commonly understood definition” of the excepted cause of action, “rather than between

[p]laintiff[‘s] claim[] and the definition” of the excepted cause of action “in any particular

state.” Hartwig, 80 F. Supp. 2d at 771; see also Fitch v. United States, 513 F.2d 1013,

1015 (6th Cir. 1975) (“Under 28 U.S.C. § 2680(h), Congress has chosen not to allow the

courts to consider ‘any claim arising out of . . . misrepresentation.’ We must construe this

term according to the ‘traditional and commonly understood legal definition of the tort.”)

(citing United States v. Neustadt, 366 U.S. 696, 706 (1961)).

       Here, although Shehan labels his claim as one for IIED, his claim clearly arises out

interference of contract rights and thus this Court lacks jurisdiction to hear it. Under the

Restatement (Second) of Torts and Kentucky law, “[o]ne who intentionally and improperly



                                              9
interferes with another’s prospective contractual relation . . . is subject to liability to the

other for the pecuniary harm resulting from loss of the benefits of the relation, whether

the interference consists of (a) inducing or otherwise causing a third person not to enter

into or continue the prospective relation or (b) preventing the other from acquiring or

continuing the prospective relation.” Bassett v. National Collegiate Athletic Ass’n, No.

5:04-425-JMH, 2006 WL 1312471, at *3 (E.D. Ky. May 11, 2006) (quoting Restatement

(Second) of Torts § 766B (1979)).

       For example, in Mark v. United States Department of Transportation, the district

court in the Eastern District of Michigan determined that a plaintiff’s IIED and negligence

claims arose out of interference with contract rights and thus were barred when his “tort

claims [were] thinly veiled contract claims.” No. 17-cv-13894, 2018 WL 3861729, at *3

(E.D. Mich. Aug. 14, 2018). In Mark, the plaintiff worked as a flight engineer for an air

carrier and claimed that he was suffering from PTSD after a “near disaster” involving an

aircraft. Id. at *1. Plaintiff reported the event to a committee established by the Federal

Aviation Administration, which committee was tasked with reviewing reported safety

concerns. Id. at *1-2. The committee was created as part of an agreement between the

aircraft carrier and the Federal Aviation Administration. Id. at *2. Under the agreement,

certain procedures were established in order to address when airmen reported medical

qualification issues, which the plaintiff alleged were not followed and caused his

subsequent termination. Id. The court held that the substance of the plaintiff’s claims

involved a committee member’s failure to abide by the terms of an agreement, and plaintiff

argued his employment contract was ultimately terminated because of the failure. Id. at




                                              10
*3. Thus, because plaintiff’s allegations “plainly reflect[ed] a contract dispute,” sovereign

immunity had not been waived and the court lacked jurisdiction to hear the claims. Id.

       Like Mark, the substance of Shehan’s IIED claim is based upon the DOJ’s alleged

interference with contract rights, specifically with Turner and the Museum. To support his

tort claim, Shehan provides that he “cannot bond and provide financial strength because

of the felonious prosecution by the [DOJ] of Shehan in his tax case.” (Doc. # 1, at 21).

He explains that Turner “damaged Shehan by terminating both contracts because [he]

could not provide an immediate bonding facility and financial strength” as a result of the

DOJ’s prosecution and therefore “[d]amages by the Defendants are now the [l]iability of

the [DOJ].” (Id. at 22). Shehan asserts that because of the DOJ’s prosecution, he was

unable to provide bonding for the Gilder Center Project under the 2017 Contract which,

as a result of the DOJ’s actions, was terminated. In other words, the alleged interference

by the DOJ which induced Turner to terminate its contract with Plaintiff is essential to

Plaintiff’s IIED claim. Thus, Shehan’s claim should be construed as one arising out of

interference with contractual rights, rather than one of IIED.

       Alternatively, the DOJ argues that Shehan’s IIED claim arises out of malicious

prosecution.   “Whether the underlying government conduct qualifies as one of the

intentional torts specified in § 2680(h) is a matter of federal law, not state law[.]” Olson v.

U.S. Postal Service, No. 14-cv-3213 (JNE/BRT), 2015 WL 4488438, at *2 (D. Minn. July

23, 2015) (citing Molzof v. United States, 502 U.S. 301, 305 (1992)). In determining the

“traditional and commonly understood definition” of an excepted tort under § 2680(h), a

court must consult “such appropriate sources as the Restatement (Second) of Torts and

federal cases construing the exception.” Talbert v. United States, 932 F.2d 1064, 1067



                                              11
(4th Cir. 1991) (quoting Jimenez-Nieves v. United States, 682 F.2d 1, 3-4 (1st Cir. 1982)).

The Fifth Circuit Court of Appeals broadly construed malicious prosecution to be “defined

as ‘one that is begun in malice, without probable cause to believe it can succeed, and

that finally ends in failure . . . . The gist of the action is the putting of legal process in force

regularly for the mere purpose of vexation or injury.” EEOC v. First Nat’l Bank, 614 F.2d

1004, 1007 n. 3 (5th Cir. Apr. 2, 1980) (citing 52 Am. Jur. 2d § 2). This definition accords

with Kentucky law. See Martin v. O’Daniel, 507 S.W.3d 1, 12-13 (Ky. 2016) (merging the

Restatement (Second) of Torts definitions for malicious prosecution in a civil and criminal

proceeding into “a single statement applicable to” all malicious prosecution claims).

Moreover, the district court in the Western District of Louisiana has dealt with this

exception, finding that a plaintiff’s claims arose out of malicious prosecution and other

excepted torts when his claims were “based on his allegations that [d]efendants unfairly

prosecuted him . . . and conspired to cover-up any constitutional violations.” Bounds v.

United States District Court, No. 06-0233, 2007 WL 1169377, at *2 (W.D. La. Apr. 18,

2007).

         Here, Plaintiff’s IIED claim also arises out of his alleged malicious prosecution

claim.   In his Complaint, Shehan consistently references his 2010 tax prosecution,

claiming that “the tax case was a fabricated fraud” and further alleging that he can no

longer engage in his business “because of the felonious prosecution by the [DOJ] . . . .”

(Id. at 20, 21). Further, to support his IIED claim, he asserts that during his tax case a

“preindictment delay from 2005 to 2010 was conceived and executed to protect” a public

official, alleging that his “prosecution was missile-launched by the [DOJ] as necessary to

protect” a private entity “from civil litigation led by Shehan[.]” (Id.). The conduct which



                                                12
Plaintiff relies upon in asserting his tort claim arises out of his 2010 tax prosecution and

is dependent upon those events he alleges to have occurred during that time. Thus, his

claim arises out of alleged malicious prosecution. In fact, what Shehan alleges as a

freestanding IIED claim is more so a thinly-veiled attempt to bypass the FTCA’s

limitations. Under Kentucky law, IIED “is a gap-filler tort only available when the alleged

tortious conduct cannot be redressed by traditional common law torts . . . .” Carter v.

Porter, 617 F. Supp. 2d 514, 519 (E.D. Ky. 2008) (quoting Cissell v. KFC Corp., No. 2006-

CA-001596-MR, 2007 WL 3227571, at *1-2 (Ky. Ct. App. Nov. 2, 2007)). Here, Shehan

asserts the Defendants “stole [his] method, means and plan for a successful re-entry into

society” which allegation stems from his belief that he was maliciously prosecuted. His

claim is not actually a gap-filler, but an attempt to seek damages for emotional distress

that he has suffered because he can no longer engage in his profession as a result of the

alleged “felonious prosecution” by the DOJ. (See id. at 21). Therefore, Shehan’s claim

is excepted from coverage under the FTCA. Because the United States has not waived

its sovereign immunity, the claims asserted against the DOJ must be dismissed with

prejudice.

       Even if the Court were to construe Shehan’s claim as one for IIED, then the

alternative circumstances would still warrant dismissal, but without prejudice.2 In his

Complaint, the only Government entity Shehan asserts is liable is the DOJ. He does not

name any other government entity, individual, or the United States. As discussed above,

the United States “and not the responsible agency” is the only proper defendant in a suit


       2 In its Motion to Dismiss, counsel for the DOJ has also addressed the elements of IIED
arguing that Shehan has failed to state a claim under Federal Rule 12(b)(6). However, such
analysis is not necessary because the threshold requirements of administrative exhaustion and
naming the proper defendant in an FTCA suit have not been met.

                                             13
under the FTCA. Johnson, 2012 WL 1947330, at *3. Therefore, because the DOJ is

named as a defendant, and not the United States, claims against the DOJ should be

dismissed without prejudice.

       Moreover, even if the proper defendant were named, Shehan has not exhausted

all of his administrative remedies prior to filing this suit. “[T]he FTCA requires a plaintiff

to exhaust administrative remedies prior to instituting such a lawsuit.” Harris v. City of

Cleveland, 7 F. App’x 452, 458 (6th Cir. 2001).           A plaintiff exhausts administrative

remedies if they present their claim to the appropriate agency within two years of its

accrual and the agency denies their request. Pineda-Cabellero v. U.S. Marshals Service,

No. 5:11-cv-126-KKC, 2011 WL 1517987, at *2 (E.D. Ky. Apr. 18, 2011) (citing 28 U.S.C.

§ 2675(a)); Myers v. United States, 526 F.3d 303, 305 (6th Cir. 2008). “Denial of an

administrative claim is statutorily presumed if six months pass without action on a properly

filed administrative claim.” Harris, 7 F. App’x at 458 (citing 28 U.S.C. § 2675(a)). If a

plaintiff fails to exhaust his administrative remedies prior to filing suit, then the suit should

be dismissed. Millhouse, 2018 WL 3716311, at *3 (citing McNeil v. United States, 508

U.S. 106 (1993)); see also Harris, 7 F. App’x at 458-59 (upheld district court’s dismissal

of tort claims for lack of subject matter jurisdiction when plaintiff filed an administrative

claim under the FTCA four months after filing suit).

       Shehan filed this action on January 16, 2018. (See Doc. # 1). In its Motion to

Dismiss, the DOJ provides a signed declaration from a DOJ employee which reflects that

as of March 2018, the DOJ database of administrative claims reflected no claims filed by

Shehan. (Doc. # 22-1, at 2; Doc. # 22-2). In Response to the DOJ’s Motion to Dismiss,

Plaintiff provides he filed an administrative claim with the DOJ and IRS in April 2018,



                                               14
almost 3 months after filing his Complaint. (See Doc. # 42; Doc. # 42-1, at 1-2). In his

administrative claim, Shehan asserts that his cause of action arose on November 1, 2017.

(Doc. # 42-1, at 1). Therefore, even were the Court to conclude that Shehan could pursue

an IIED claim against the United States, the claim would nevertheless have to be

dismissed without prejudice while Shehan pursues his administrative remedies.

       B.     Personal jurisdiction over the Museum is lacking. Shehan also fails
              to state a viable claim against the Museum.

              1.     Personal Jurisdiction

       The Museum has moved to dismiss Plaintiff’s Complaint pursuant to Rule 12(b)(2)

for lack of personal jurisdiction. (Doc. # 16, at 6-10). “When a defendant brings a Rule

12(b)(2) motion to dismiss, the burden is on the plaintiff to establish personal jurisdiction.”

Hall v. Rag-O-Rama, LLC, No. 2:18-cv-12-DLB-CJS, 2019 WL 137589, at *2 (E.D. Ky.

Jan. 8, 2019) (citing Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1992)).

However, a “plaintiff cannot meet [his] burden by simply pointing to the pleadings, ‘but

must, by affidavit or otherwise, set forth specific facts showing that the court has

jurisdiction.’” Id. This Court must view “the pleadings in the light most favorable to the

plaintiff and ‘does not weigh the controverting assertions of the party seeking dismissal.”

Id.

       “When a federal court sits in diversity, it may exercise personal jurisdiction over an

out-of-state defendant only if a court of the forum state could do so.” Newberry v.

Silverman, 789 F.3d 636, 641 (6th Cir. 2015). Thus, “the court [must] determine whether

both [Kentucky’s] long-arm statute and the Due Process Clause of the United States

Constitution permit the exercise of jurisdiction.” Id. “The Kentucky Supreme Court has

held that the state’s long-arm statute (Ky. Rev. Stat. § 454.210) does not reach the outer

                                              15
limits of the Due Process Clause.” Hall, 2019 WL 137589, at *3 (citing Caesars Riverboat

Casino, LLC v. Beach, 336 S.W.3d 51, 57 (Ky. 2011)). Therefore, analysis of personal

jurisdiction under Kentucky law is a “two-step process.” Newberry, 789 F.3d at 641 (citing

Caesars, 336 S.W.3d at 57). “First, a court must look to see if the cause of action arises

from the type of conduct or activity that is enumerated in the” Kentucky long-arm statute.

Id. If the first prong is satisfied “then the court must assess whether ‘exercising personal

jurisdiction over the non-resident defendant offends his federal due process rights.’” Id.

       The Kentucky long-arm statute provides nine categories of conduct which may

subject a defendant to personal jurisdiction in a Kentucky court. Ky. Rev. Stat. § 454.210.

In addition, the statute also requires “that a plaintiff’s claim ‘arise from’ the enumerated

conduct.” Hall, 2019 WL 137589, at *3 (citing Ky. Rev. Stat. § 454.210(2)(b)). “A claim

‘arises from’ certain conduct when there is a ‘reasonable and direct nexus’ between the

conduct causing injury and the defendant’s activities in the state.” Holbrook v. Mazda

Motor Corp., 6:17-cv-244-DCR, 2018 WL 1571905, at *2 (E.D. Ky. Mar. 30, 2018) (citing

Caesars, 336 S.W.3d at 57). In his Response, Shehan asserts that the fourth category

gives this Court personal jurisdiction over the Museum.3 (Doc. # 41, at 8-9). Under this

category, a Kentucky court is permitted to exercise personal jurisdiction over a defendant

who has:

        caus[ed] tortious injury in this Commonwealth by an act or omission outside
       this Commonwealth if he regularly does or solicits business, or engages in

       3  The fourth category is found under Ky. Rev. Stat. § 454.210(2)(a)(4). In his Response,
to support his argument that this Court has personal jurisdiction over the Museum, Shehan quotes
(a)(4), yet he cites to the second category under the statute, Ky. Rev. Stat. § 454.210(2)(a)(2)
which submits a defendant to personal jurisdiction when the defendant contracts “to supply
services or goods in this Commonwealth[.]” Shehan has not alleged that the Museum entered
into a contract to supply services or goods in Kentucky and has mistakenly cited to this provision.
The Court will construe his argument as being made under the quoted portion of the statute,
(a)(4).

                                                16
       any other persistent course of conduct, or derives substantial revenue from
       goods used or consumed or services rendered in this Commonwealth,
       provided that the tortious injury occurring in this Commonwealth arises out
       of the doing or soliciting of business or a persistent course of conduct or
       derivation of substantial revenue within the Commonwealth . . . .

Ky. Rev. Stat. § 454.210(a)(4). In other words, to be subject to personal jurisdiction under

this subsection, “a defendant must (1) have caused a tortious injury in Kentucky, that (2)

arises out of defendant[‘s] activities in conducting business, soliciting business, or

deriving substantial revenue from business in Kentucky, (3) provided the conducting,

soliciting, or deriving substantial revenue set out in subsection (2) [of the statute] is

persistent.” Eat More Wings, LLC v. Home Mkt. Foods, Inc., 282 F. Supp. 3d 965, 970

(E.D. Ky. 2017).

       Here, Plaintiff has not established this Court has personal jurisdiction over the

Museum, a non-profit organization located in New York (Doc. # 16, at 6). As the Museum

points out in its Reply, Shehan has not identified any act or omission which caused him

injury. (Doc. # 45, at 4). Rather, Shehan asserts in his Complaint it was Turner who

awarded him the 2017 Contract and Turner who breached it. (Doc. # 1, at 14, 22-24).

Moreover, Shehan has not established that his injury arose out of the Museum’s activities

in conducting or soliciting business. In his Response, Shehan asserts that a “nonresident

defendant transacts business by negotiating and executing a contract to a Kentucky

resident[.]”4 (Doc. # 41, at 9). However, an “entry into a single, potentially long-term

contract” does not constitute persistent conduct. Churchill Downs, Inc. v. NLR Ent., LLC,


       4  Shehan asserts that he is quoting the Sixth Circuit Court of Appeals decision in Cole v.
Mileti, 133 F.3d 433 (6th Cir. 1998). However, this quote does not appear in this decision. Rather,
as the Museum correctly asserts, this decision analyzes personal jurisdiction under Ohio’s long-
arm statute which provided that an Ohio court may exercise personal jurisdiction over a defendant
who “transact[s] any business in” Ohio. Cole, 133 F.3d at 436.


                                                17
No. 3:14-cv-166-H, 2014 WL 2200674, at *8 (May 27, 2014). Shehan also asserts that

the Museum “developed a business relationship with [him] through communications . . .

in relation to the Gilder Center project[.]”5 (Doc. #41-1, at 66-67). Even assuming the

Museum did engage in persistent solicitation of business in Kentucky, Shehan has failed

to assert his injury arises out of this conduct. Rather, he provides in that he has suffered

injury “[a]s a direct result of Turner’s breaches of contract[.]” (Doc. # 41, at 6). Shehan

does not assert that his injuries arose out of the Museum’s activities, but that his injury

arose from Turner’s conduct. Therefore, Shehan has not established that the Museum’s

conduct falls under § 454.210(a)(4) and this Court does not have personal jurisdiction

over the Museum.

       Even if Shehan were somehow able to show the Kentucky statute is satisfied, the

Court would still lack personal jurisdiction over the Museum under the due process prong.

Under this prong, “the plaintiff must establish ‘certain minimum contacts with [the forum]

such that maintenance of the suit does not offend ‘traditional notions of fair play and

substantial justice.’” Hall, 2019 WL 137589, at *5 (citing Air Prods. & Controls, Inc. v.

Safetech, Int’l, Inc., 503 F.3d 544, 550 (6th Cir. 2007)). This prong may be satisfied

through either specific or general jurisdiction. Id. Here, the parties assert their arguments

as to whether this Court has personal jurisdiction over the Museum under the specific

jurisdiction analysis. (See Doc. # 16, at 8-10; Doc. # 41, at 9; Doc. # 45, at 6-7).

       To satisfy the requirements of due process under specific jurisdiction, the Plaintiff

must establish the following three elements:



       5  Shehan asserts this within an attachment to his Response, which attachment is the 79-
page submission filed by Plaintiff that was previously stricken from the record as being improperly
filed (see R. 39).

                                                18
       First, the defendant must purposefully avail himself of the privilege of acting
       in the forum state or causing a consequence in the forum state. Second, the
       cause of action must arise from the defendant’s activities there. Finally, the
       acts of the defendant or consequences caused by the defendant must have
       a substantial enough connection with the forum state to make the exercise
       of jurisdiction over the defendant reasonable.

Means v. U.S. Conf. of Catholic Bishops, 836 F.3d 643, 649 (6th Cir. 2016) (quoting

Southern Mach. Co. v. Mohasco Indus. Inc., 401 F.2d 374, 381 (6th Cir. 1968)). First, a

defendant purposefully avails itself when they create “a ‘substantial connection’ with the

forum state such that [the defendant] ‘should reasonably anticipate being haled into court

there.’” Hall, 2019 WL 137589, at *5 (quoting Burger King Corp. v. Rudzewicz, 471 U.S.

462, 475 (1985)). This element “ensures that a defendant will not be haled into a

jurisdiction solely as a result of random, fortuitous, or attenuated contacts.” Id. (quoting

Burger King, 471 U.S. at 475)) (internal quotation marks omitted). In his Response,

Shehan asserts that “[t]he making of a substantial business contract with a corporation

based in another jurisdiction has been held to be adequate to satisfy the requirements of

the ‘purposeful’ test.” (Doc. # 41, at 9) (citing In-Flight Devices Corp. v. Van Dusen Air,

Inc., 466 F.2d 220 (6th Cir. 1972)).

       “With respect to interstate contractual obligations, the Supreme Court has

emphasized that parties who ‘reach out beyond one state and create continuing

relationships and obligations with citizens of another state are subject to regulation and

sanctions for the consequences of their activities.’” Id. (quoting Air Prods., 503 F.3d at

551). “Although entering into a contract with an out-of-state party alone does not

automatically establish sufficient minimum contacts, the presence of certain factors in

addition to the contracts will be found to constitute purposeful availment.” Air Prods., 503

F.3d at 551. “These factors include ‘prior negotiations and contemplated future

                                             19
consequences, along with the terms of the contract and the parties’ actual course of

dealing.’” Hall, 2019 WL 137589, at *6. However, “a one-time transaction with a plaintiff

in the forum state is unlikely to be sufficient under the Due Process Clause.” Additionally,

where a “plaintiff rather than the defendant” initiates contacts between the parties, the

Sixth Circuit Court of Appeals has found that these “contacts lack quality . . . because the

unilateral activity of those who claim some relationship with a non-resident defendant

cannot satisfy the requirement of contact with the forum.” Air Prods., 503 F.3d at 552

(citing LAK, Inc. v. Deer Creek Enters., 885 F.2d 1293, 1301 (6th Cir. 1989)) (internal

punctuation and quotation marks omitted).

       Here, Shehan has not established the Museum has purposefully availed itself to

reasonably anticipate being in this Court. Although Shehan contends that the making of

a substantial contract may form the basis of this element, he has not actually alleged he

entered into a contract with the Museum. Rather, he asserts he entered into a contract

with Turner, which contract was for work to be performed for the Museum. The focus of

his Complaint is on those contacts initiated and pursued by Turner, as Shehan does not

describe any communications which may have been initiated by the Museum. Although

he does assert within his Response filing that the Museum “developed a business

relationship with [him] through communications . . . in relation to the Gilder Center project”

and provides that he met with representatives of the Museum in January 2017 (Doc. #41-

1, at 66-67), the Court should focus on the “quality of the contacts as demonstrating

purposeful availment.” Air Prods., 503 F.3d at 551. Shehan does not provide specific

facts regarding communications between himself and the Museum which would allow the




                                             20
Museum to reasonably anticipate being haled into this Court. Therefore, Shehan has not

established the Museum has purposefully availed itself of this forum.

       Even if the Museum did purposefully avail itself of this forum, Shehan has not

established his cause of action arose from the Museum’s activities. While this standard

is a “lenient one,” it requires “that the cause of action have a substantial connection with

the defendant’s in-state activities.” Hall, 2019 WL 137589, at *9. The Court of Appeals

has explained that “the plaintiff’s cause of action must be proximately caused by the

defendant’s contacts with the forum state.” Beydoun v. Wataniya Restaurants Holding,

Q.S.C., 768 F.3d 499, 507-08 (6th Cir. 2014). Here, the only claims asserted against the

Museum are ones for punitive damages and attorney’s fees; thus, no cause of action has

been stated against the Museum. Moreover, Shehan does not allege that his cause of

action arose from any action by the Museum. Instead he asserts that he has been

damaged by Turner’s alleged breaches of contracts. (Doc. # 41, at 6). Therefore, because

his claims are primarily based upon the actions of Turner, Shehan has not established

his cause of action arose from the Museum’s actions.

       The final factor asks whether the acts of the defendant or consequences caused

by the defendant have a substantial enough connection with the forum state to make the

exercise of jurisdiction over the defendant reasonable.          In considering whether the

exercise of jurisdiction is reasonable, the Court must consider “the burden on the

defendant, the interest of the forum state, the plaintiff’s interest in obtaining relief, and the

interest of other states in securing the most efficient resolution of controversies.” Bird v.

Parsons, 289 F.3d 865, 875 (6th Cir. 2002). Here, the exercise of jurisdiction of the

Museum would be unreasonable. In looking at each factor, the Museum is a non-profit



                                               21
organization in New York and thus adjudicating the action in the Eastern District of

Kentucky will place a burden upon the Museum. While Kentucky “has an interest in

protecting its residents from financial losses,” it is not the actions of the Museum which

form the basis of Shehan’s claims. Rather, it is the alleged actions of Turner which

Shehan asserts entitle him to relief. Thus, Kentucky does not necessarily have an interest

in protecting its citizen from the Museum in this action. Moreover, although Shehan likely

has an interest in adjudicating the action in his home state, New York also “has an interest

in adjudicating this suit, as it involves some of its citizens.” Hall, 2019 WL 137589, at *10.

Therefore, the circumstances here weigh in favor of finding exercising personal

jurisdiction to be unreasonable. Thus, because both the due process prong and the

Kentucky long-arm statute are not satisfied, personal jurisdiction cannot be exercised

over the Museum. The claims against the Museum will therefore be dismissed with

prejudice.

              2.     Failure to State a Viable Claim

       Even if Shehan were able to present a colorable claim for this Court to exercise

personal jurisdiction over the Museum, the claims against the Museum are still subject to

dismissal for failure to state a claim. In his Complaint, the only claims specifically asserted

against the Museum are those for punitive damages and attorney’s fees. However, in his

breach of contract claim regarding the 2017 Contract, Shehan also alleges that by

terminating the Contract, Turner “and by extension” the Museum breached the contract.

(Doc. # 1, at 15).

       As a threshold matter, it is unclear whether Plaintiff intended to include the

Museum in his breach of contract claim. Although the caption for his claim only asserts



                                              22
breach of contract against Turner, Shehan alleges the Museum breached the 2017

Contract “by extension” of Turner’s alleged breach. If the Court were to construe Plaintiff’s

claim as asserted against the Museum, it would nevertheless fail. To prove a breach of

contract in Kentucky, a plaintiff must prove “1) existence of a contract; 2) breach of that

contract; and 3) damages flowing from the breach of contract.” MidAmerican Distrib. v.

Clarification Tech., Inc., 807 F. Supp. 2d 646, 666 (E.D. Ky. 2011) (quoting Metro

Louisville/Jefferson Cnty. Gov’t v. Abma, 326 S.W.3d 1, 8 (Ky. Ct. App. 2009)). “[A]n

enforceable contract must contain definite and certain terms setting forth promises of

performance to be rendered by each party” and “the terms of a contract must be

sufficiently complete and definite to enable the court to determine the measure of

damages in the event of a breach.” Kovacs v. Freeman, 957 S.W.2d 251, 254 (Ky. 1997).

An “agreement need not cover every conceivable term of the relationship, [but] it must

set forth the ‘essential terms’ of the deal.” MidAmerican, 807 F. Supp. 2d at 667 (quoting

Quadrille Bus. Sys. v. Ky. Cattlemen’s Ass’n, Inc., 242 S.W.3d 359, 364 (Ky. Ct. App.

2009)).

       In his Complaint, Shehan does not assert that he entered into the 2017 Contract

with the Museum. Instead he asserts that it was Turner who awarded him the alleged

Contract to perform work for the Museum. Therefore, Shehan fails to assert he had a

contractual relationship with the Museum. Moreover, even assuming a contract did exist,

Shehan does not identify any alleged breach by the Museum. In fact, he asserts it was

Turner’s actions of termination which gave rise to the claim. (See id. at 22-23; Doc. # 41,

at 6). Thus, because Shehan has failed to establish the existence of a contractual




                                             23
relationship, he has failed to present sufficient grounds to establish a claim for breach of

contract against the Museum.

       Additionally, Shehan asserts two separate claims for punitive damages and

reasonable attorney’s fees against all Defendants, including the Museum. (Doc. # 1, at

27). In his Complaint, Shehan’s claim for punitive damages argues the Defendants

“willfully and maliciously engaged in conduct in flagrant disregard of the rights of Plaintiff

and with specific intent to cause injury.” (Id.) He also requests an award for reasonable

attorney’s fees pursuant to 5 U.S.C. § 552(a)(4)(E).

       Shehan’s claim for punitive damages will be dismissed. “[U]nder Kentucky law,

punitive damages ‘are a remedy, not a cause of action.’” Archey v. AT&T Mobility, LLC,

No. 2:17-cv-91-DLB-CJS, 2017 WL 6614106, at *4 (E.D. Ky. Dec. 26, 2017) (quoting

Russell v. Citi, No. 2:12-cv-16-DLB, 2012 WL 594745, at *2 (E.D. Ky. Nov. 28, 2012)).

Consequently, “to the extent Plaintiff’s Complaint asserts punitive damages as a separate

cause of action,” the claim should be dismissed as to all Defendants. Id. However, “[e]ven

though punitive damages are not a separate cause of action under Kentucky law, Plaintiff

may still recover punitive damages should the evidence support such a finding.” Id.

       Plaintiff’s separate cause of action for reasonable attorney’s fees is also subject to

dismissal. Shehan asserts a claim for reasonable attorney’s fees pursuant to 5 U.S.C. §

552(a)(4)(E). However, the cited statute allows a court to “assess against the United

States reasonable attorney’s fees and other litigation costs reasonably incurred” under

the Freedom of Information Act, and, thus, is not applicable here. 5 U.S.C. § 552(a)(4)(E).

Moreover, Shehan’s claim is more accurately characterized as a prayer for relief and

should be dismissed to the extent he asserts the claim as a separate cause of action.



                                             24
Additionally, Shehan is proceeding pro se in this action without the assistance of an

attorney.   Therefore, even assuming this Court has personal jurisdiction over the

Museum, Shehan’s claim against the Defendant would still be subject to dismissal for

failure to state a claim.

       C.   Under Colorado River, This Court Will Abstain From Hearing
       Shehan’s Claims Against Turner Construction.

       Defendant Turner argues that pursuant to the abstention doctrine articulated by

the Supreme Court in Colorado River, this Court must dismiss or stay this matter pending

resolution of a similar New York state action filed by Turner in January 2018. (Doc. # 15,

at 8-19). The record reflects that on January 11, 2018, Turner filed a complaint against

Shehan and other companies which Turner alleges are associated with Plaintiff,

specifically Larson Themed Construction, LLC; SP Remodel, LLC; and L.T.C. Signature

Environments, LLC. (Id. at 4; Doc. # 15-2). Like the federal action, Turner’s complaint

arises out of the business relationship it had with Shehan, specifically in relation to the

Gilder Center Project for the Museum. (See Doc. # 15, at 4; Doc. # 15-2, at 4). In the

state complaint, Turner alleges that it “entered into a contract with the [Museum] to

perform preconstruction services for a project to construct an addition that will be known

as the Richard Gilder Center[.]” (Doc. # 15-2, at 4). It asserts that “Larson, LTC and

Shehan have sought to perform work for Turner on the actual construction of the” Gilder

Center project. (Id.) However, when Turner requested Shehan and defendant companies

“complete a standard pre-qualification form in order to assess their suitability to work for

Turner,” the Defendant alleges that Shehan “refused to complete” the form and instead

“demanded that Turner enter into an agreement with” him and his company. (Id.).




                                            25
       Turner asserts that in order for Shehan and defendant companies to be considered

as a potential subcontractor for the Gilder Center project, he had to enter into a

confidentiality agreement, wherein he would agree “not to communicate information

concerning” the project “to third parties” nor would he use information concerning the

project “for any purpose other than to provide a proposal for the work involved or perform

related services.” (Doc. # 15, at 5; Id. at 5). In the state complaint, Turner alleges that

Shehan and defendant companies demanded that they “had an absolute right to receive

[the] contract” to perform work for the Museum and “in retaliation for Turner refusing to

accede” to the demand, Shehan breached the confidentiality agreement by

communicating confidential information to third parties. (Doc. # 15, at 5; Doc. # 15-2, at

5).

       Turner’s complaint also alleges a state law claim for interference with business

relationships arising out of Turner’s relationship with St. Elizabeth. Like Shehan’s federal

Complaint, Turner asserts it “entered into a contract to construct a new facility for St.

Elizabeth[.]” (Doc. # 15-2, at 6). However, the state complaint alleges that when “Turner

refused to accede” to Shehan and defendant companies’ demand that Turner enter into

an agreement regarding the Gilder Center project, they “contacted St. Elizabeth

Healthcare to communicate false information concerning Turner for the sole purpose of

interfering” with Turner’s contract with St. Elizabeth. (Id. at 6). Additionally, Turner’s final

state law claim is one for coercion, asserting the defendants “made threats to Turner to

communicate to others matters they considered to be damaging information unless

Turner acceded to their demand to enter into a contract” to perform work for the Gilder

Center project. (Id. at 7). A review of the New York State Court’s electronic filing



                                              26
database confirms Turner’s assertion that Shehan and L.T.C. Signature Environments,

LLC, have filed an Answer, wherein they assert an error in jurisdiction and venue. (Doc.

# 15, at 6). The database reflects that no motions have been filed in state court.

       Under Colorado River, the federal court should abstain from hearing a matter when

1) there is “‘parallel’ litigation pending in state court,” and 2) the proposed federal litigation

“would be duplicative or unwise.” Travelers Prop. Cas. Co. of America v. Associated

Eng’rs, Inc., No. 4:13-cv-92-JHM, 2013 WL 6230613, at *1 (W.D. Ky. Dec. 2, 2013) (citing

Colorado River, 424 U.S. at 817-18). However, “[a]bdication of the obligation to decide

cases can be justified” only when “exceptional circumstances” exist as “the pendency of

an action in the state court is no bar to proceedings concerning the same matter in the

Federal court having jurisdiction.” Colorado River, 424 U.S. at 813, 817 (internal

quotations omitted).

       The Court must first determine whether there are parallel proceedings in state

court. See Romine v. Compuserve Corp., 160 F.3d 337, 340-41 (6th Cir. 1998). “Exact

parallelism is not required; it is enough if the two proceedings are substantially similar.”

Id. at 340 (citing Nakash v. Marciano, 882 F.2d 1411, 1416 (9th Cir. 1989) (internal

quotations omitted)). The Sixth Circuit Court of Appeals has found that where “the parties

are substantially similar and . . . are predicted on the same allegations as to the same

material facts . . . the actions must be considered ‘parallel’ for the purposes of the

Colorado River abstention doctrine.” Id.; see also Milliman, Inc. v. Roof, No. 3:18-cv-12-

GFVT, 2018 WL 5268614, at *9 (E.D. Ky. Oct. 23, 2018) (citing Preferred Care of Del.,

Inc. v. VanArsdale, 676 F. App’x 388, 393 (6th Cir. 2017)).




                                               27
       Here, the cases are substantially similar. While the parties are not identical, “the

parties overlap in the federal and state court action” in that they each involve Shehan and

Turner. See Salyersville Health Facilities, L.P. v. Blackburn, No. 7:17-cv-60-KKC, 2017

WL 4570307, *2 (E.D. Ky. Aug. 1, 2017) (held that federal and state actions were parallel

although one action included an additional party and the plaintiff in the state case was the

defendant in the federal action). Although both the federal and state actions include

parties in addition to Shehan and Turner, “[t]he presence of additional parties in one suit

but not the other will not necessarily destroy parallelism.” Woody’s Restaurant LLC v.

Travelers Cas. Ins. Co. of America, 980 F. Supp. 2d 785, 787 (quoting Total Renal Care,

Inc. v. Childers Oil Co., 743 F.Supp.2d 609, 614 (E.D. Ky. 2010)); see also Preferred

Care, 676 F. App’x at 394 (held federal and state actions parallel when state action

included two defendants which were not included in the federal action); Szabo v. CGU

Int’l Ins., 199 F. Supp. 2d 715, 719-20 (S.D. Oh. 2002) (held federal and state actions

were parallel when additional defendants were named in the state action, noting that “their

presence . . . does not render [the state] action dissimilar” when parties in the state action

were also parties in the federal action) .

       Moreover, the actions are also predicated on the same allegations as to material

facts. Here, the state and federal actions each arise out of and depend upon the alleged

contractual and business relationship between Turner and Shehan regarding the Gilder

Center project. To support his claims, Shehan asserts he had two contracts with Turner:

the 2017 Contract, which Shehan asserts he was to perform work for the Museum, and

the 2016 Contract, which he asserts he agreed to help Turner mend a broken relationship

with St. Elizabeth in exchange for projects. (See Doc. # 1). Similarly, Turner’s claims



                                             28
also arise from the same facts. Turner’s claims are based upon the allegation that Turner

did not have a contractual relationship with Shehan. Specifically, the complaint asserts

that when Turner “refused to accede” to Shehan’s demand to enter into an agreement

with him to perform work for the Museum, Shehan retaliated by communicating

confidential information about the Gilder Center project. (Doc. # 15, at 5; Doc. # 15-2).

Moreover, Turner’s complaint also discusses the St. Elizabeth contract, and Shehan’s

alleged interference with that contract after Turner refused to enter into an agreement

with Plaintiff. (Doc. # 15-2, at 6). In this matter, Shehan asserts that it was because of

his actions that the St. Elizabeth contract was formed. (Doc. # 1, at 23-24). The essential

issues in each case revolve around Shehan and Turner’s business relationship regarding

the Gilder Center project and St. Elizabeth, and how that relationship should be defined

under law. Both the claims raised in the federal and state actions “involve the same

construction,” being the Gilder Center project, “the same [alleged] contracts and services,

[and] the same witnesses” being those representatives from Turner and St. Elizabeth.

See Travelers, 2013 WL 6230613, at *2. Although Shehan’s federal cause of action

states additional claims, “additional claims will not necessarily preclude a finding that the

actions are parallel.” Szabo, 199 F. Supp. 2d at 719 (citing Romine, 160 F.3d at 340).

Thus, because claims are predicated on the same material facts and the parties are

substantially similar, the actions are parallel.

       When a court finds its case is parallel to a state case, it may decide whether

abstention is appropriate by weighing the following eight (8) factors:

       (1) whether the state court has assumed jurisdiction over any res or
       property; (2) whether the federal forum is less convenient to the parties; (3)
       avoidance of piecemeal litigation; … (4) the order in which jurisdiction was
       obtained[;] … (5) whether the source of governing law is state or federal; (6)

                                              29
       the adequacy of the state court action to protect the federal plaintiff’s rights;
       (7) the relative progress of the state and federal proceedings; and (8) the
       presence or absence of concurrent jurisdiction.

PaineWebber, Inc. v. Cohen, 276 F.3d 197, 206 (6th Cir. 2001) (quoting Romine, 160

F.3d at 340-41). “These factors, however, do not comprise a mechanical checklist . . .

[but] require a careful balancing of the important factors as they apply in a given case

depending on the particular facts at hand.” Woody’s, 980 F. Supp. 2d at 787 (quoting

Romine, 160 F.3d at 341) (internal quotation marks omitted). Factors which are not

implicated or are considered “‘neutral’ weigh in favor of maintaining the status quo, i.e.,

exercising federal jurisdiction.” See Romine, 160 F.3d at 342; Equitable Gathering, LLC

v. Caudill, No. 7:08-cv-216-KKC, 2010 WL 1779147, at *1 (E.D. Ky. Apr. 30, 2010).

       First, this matter does not involve any res or property thus this factor weighs

against abstention. The second factor looks to whether the federal forum is less

convenient to the parties. “This factor ‘relates to geographical considerations,’ not

whether the state court ‘can resolve every issue in a single proceeding.’” Woody’s, 980

F. Supp. 2d at 787 (quoting PaineWebber, Inc., 276 F.3d at 207). This factor weighs in

favor of abstention. If this case were to proceed, of the two contracts Plaintiff asserts

have been breached, the 2017 Contract pertains to a project based in New York and is

alleged to have been with a Defendant whose principal place of business is in New York.

(Doc. # 15, at 13). Moreover, as Turner argues in its Motion to Dismiss, “many of

Plaintiff’s communications were with Turner employees in New York, all of whom are

potential witnesses.” (Id.). Although Shehan is a Kentucky resident and the federal forum

is arguably more convenient for him, a relevant consideration for this Court to consider is

the location of potential witnesses, relevant records and other evidence. See GGNSC



                                              30
Vanceburg, LLC v. Taulbee, No. 5:13-cv-71-KSF, 2013 WL 4041174, at *3 (E.D. Ky. Aug.

7, 2013). To support or refute Shehan’s breach of contract claim, the discovery in the

form of evidence and witness testimony would be in New York. Consequently, the Eastern

District of Kentucky is less convenient for the parties to litigate and this factor favors

abstention.

       The third factor also weighs in favor of abstention. “Piecemeal litigation occurs

when different courts adjudicate the identical issue, thereby duplicating judicial effort and

potentially rendering conflicting results.” Preferred Care of Del., Inc. v. VanArsdale, 152

F. Supp. 3d 929, 931 (E.D. Ky. 2016) (quoting Romine, 160 F.3d at 339) (internal

quotation marks omitted). This factor is “the consideration that was paramount in

Colorado River.” Woody’s, 980 F. Supp. 2d at 788 (quoting Moses H. Cone Mem’l Hosp.

v. Mercury Constr. Corp., 460 U.S. 1, 19 (1983)) (internal quotation marks omitted). There

is considerable overlap of the factual allegations concerning Turner and Shehan’s

business relationship which give rise to not only Turner’s claims, but Shehan’s as well. If

this Court were to proceed to move forward with adjudicating Shehan’s claims against

Turner, specifically those pertaining to breach of contract, then not only would it carry a

chance of piecemeal litigation and potentially inconsistent outcomes regarding the

business relationship between the parties, but “allowing both actions to proceed could

result in duplicative efforts and expense” by both the parties during discovery and by this

Court. See Brake Parts, Inc. v. Lewis, No. 09-132-KSF, 2010 WL 3470198, at *4 (E.D.

Ky. Aug. 31, 2010); Travelers, 2013 WL 6230613, at *3.

       Significantly, Turner’s action is asserted not only against Shehan, but also against

the businesses which he is the president of and operates under. (See Doc. # 15-2). Here,



                                             31
however, Shehan has sued individually for state law claims and the entities he operates

under are not before this Court. Thus, there is still a question about whether this Court

can afford complete relief. As discussed below, the state court has concurrent jurisdiction

over Plaintiff’s claims against Turner. Because the state court “has the authority to hear

all of the claims . . . abstention will avoid [the] result” of piecemeal litigation. See Healy

v. Fifth Third Mortg. Co., No. 5:10-cv-348-KSF, 2011 WL 577385, at *4 (E.D. Ky. Feb. 9,

2011).

         The fourth factor looks at the order in which jurisdiction was obtained. Here, Turner

filed its action in state court on January 11, 2018 (see id.), while Plaintiff filed this action

five days later, on January 16, 2018 (see Doc. # 1). Although this delay might be

considered insignificant, see, e.g., Preferred Care, Inc. v. Aaron, No. 6:16-cv-285-DLB,

2017 WL 3319378, at *5 (E.D. Ky. Aug. 3, 2017) (held that the fourth factor was neutral

as to abstention when the state court obtained jurisdiction twenty-three days prior to the

federal court) (quoting PaineWebber, 276 F.3d at 207), the Supreme Court has suggested

that there is merit in considering “the vexatious or reactive nature of either the federal or

the state litigation” in determining “whether to defer to a parallel state litigation under

Colorado River[.]” Moses, 460 U.S. at 17 n.20 (held that while this reasoning has

considerable merit, the Court did not have to rely on such reasoning in that particular

case); see Great Earth Cos. v. Simons, 288 F.3d 878, 888 (6th Cir. 2002) (considered

whether party arguing for abstention presented evidence of whether a federal action was

vexatious). Here, Shehan filed his action five days following Turner’s action, asserting a

breach of contract claim for a contract Turner alleges in its complaint did not exist. (See

id.; Doc. # 15-2). Therefore, although the delay in actions was short, the state court action



                                              32
was filed first, and the reactive nature of Plaintiff’s federal action supports tipping this

factor in favor of abstention.

       The fifth factor looks to the source of governing law.         Aside from Shehan’s

assertion that his claim for “reasonable attorney fees” is governed by federal statute (see

Doc. # 1, at 27), which does not have merit, all of his claims against Turner, the only

remaining Defendant, are governed by state law. In his Response, Shehan asserts that

his state law claims are governed by Kentucky law. (Doc. # 40, at 16). Even if Plaintiff’s

assertion arguably has merit, there is nothing to suggest that the New York court is not

capable of engaging in a proper choice-of-law analysis. Moreover, “the source-of-law

factor is less significant when the states and federal courts have concurrent jurisdiction.”

Woody’s, 980 F. Supp. 2d at 789 (quoting Bates v. Van Buren Twp., 122 F. App’x 803,

807 (6th Cir. 2004) (internal quotations marks omitted)). Because there is concurrent

jurisdiction, this factor weighs in favor of abstention. Id.

       The sixth factor looks at the adequacy of the state court action to protect the federal

plaintiff’s rights. Because “Plaintiff’s only potential claims here are state issues and would

most properly be brought as counterclaims in the state court action,” this factor also favors

abstention. Sizemore v. Nationstar Mortg., LLC, No. 6:15-cv-100-DLB, 2016 WL

4718151, at *5 (E.D. Ky. June 27, 2016) (when plaintiff filed a motion in state court

seeking permission to file a late counterclaim, this Court abstained because filing the

counterclaim “would completely obviate the need” for federal litigation); see Harding v.

Apartment Inv. & Mgmt Co., No. 3:10-cv-439-H, 2011 WL 211528, at *5-6 (W.D. Ky. Jan.

20, 2011) (held that the sixth factor, which “concerns whether the state court can . . . hear




                                              33
all of the federal plaintiff’s claims,” favored abstention because there was “no reason that

all of [the plaintiff’s] claims could not be brought as counterclaims in the” state action).

       As to the seventh factor, the state and federal action are in relatively equal

positions and thus this factor weighs against abstention. See Preferred Care, Inc. v.

Howell, 187 F. Supp. 3d 796, 806 (E.D. Ky. 2016). Importantly, however, the New York

action was filed first, and at the current time, this Court does not have updated information

regarding that case. The record and the New York Court’s electronic filing database

reflect that an initial complaint and answer have been filed. While the proceedings here

have not progressed beyond the parties’ initial Motions to Dismiss, the Court is unable to

tell whether the state parties have moved beyond the initial pleadings and discovery is

underway.

       Finally, the eighth factor looks to whether the state and federal court have

concurrent jurisdiction. This Court and the state court have concurrent jurisdiction.

Because the federal and state courts have concurrent jurisdiction, this factor weighs in

favor of abstention. See Woody’s, 980 F. Supp. 2d at 789.

       In summary, six factors weigh in favor of abstention, while only two oppose. Thus,

the balancing of factors weighs in favor of this Court abstaining under Colorado River.

Additionally, “[c]ourts within this Circuit, when granting abstention, have either stayed the

proceedings or dismissed the case without prejudice.” Anglen v. Wendy’s-MUY

Hamburger Partners, LLC, No. 1:17-cv-02384, 2018 WL 1363313, at *5 n. 6 (N.D. Oh.

Feb. 20, 2018) (citing Karem Managed Prop., LLC v. Travelers Indemnity Co., No. 5:11-

cv-01222, 2012 WL 671675 at *4 (N.D. Ohio Feb. 29, 2012), Taylor v. Moore, No. 3:14-

cv-00823, 2015 WL 1011382 at *2 (N.D. Ohio Mar. 6, 2015), Novogroder v. NOM Lima



                                              34
Shawnee, LLC, No. 3:07-cv-1284, 2007 WL 2417368 at *3 (N.D. Ohio Aug. 21, 2007)),

report and recommendation adopted by No. 1:17-cv-2384, 2018 WL 1353135 (N.D. Oh.

Mar. 15, 2018) (dismissed federal case without prejudice under Colorado River abstention

doctrine); see also Degeeter v. McNeill, No. 07-25212-JPM/tmp, 2007 WL 9706575 (W.D.

Tenn.) (abstained under Colorado River and dismissed action without prejudice).

Therefore, this Court will abstain from exercising jurisdiction, with Shehan’s claims

against Turner being dismissed without prejudice.

III.   CONCLUSION

       Accordingly, for the reasons set forth above, IT IS ORDERED that:

       1)     The Court’s prior Referral Order (Doc. # 5 at paragraph 2) is hereby

rescinded;

       2)     Defendant DOJ’s Motion to Dismiss (Doc. # 22) is granted, and all claims

against the DOJ are dismissed with prejudice;

       3)     Defendant American Museum of Natural History’s Motion to Dismiss (Doc.

# 16) is granted and it is dismissed as a party to this case for lack of personal jurisdiction;

       4)     Defendant Turner Construction Company’s Motion to Dismiss (Doc. # 15)

is granted, and all claims against Turner Construction are dismissed without prejudice;

and

       5)     There being no further claims remaining before this Court, this action is

stricken in its entirety from the active docket of this Court.




                                              35
This 22nd day of March, 2019.




                                36
